UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7235



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MATHEW ARCHIE, a/k/a Matthew Archie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-98-1184)


Submitted:   March 23, 2001                 Decided:   March 30, 2001


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mathew Archie, Appellant Pro Se. Harold Watson Gowdy, III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mathew Archie appeals the district court’s orders denying his

motions for release of documents related to his criminal convic-

tion.    We have reviewed the record and the district court’s opin-

ions and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.       United States v. Archie, No. CR-

98-1184 (D.S.C. Aug. 2, 2000; filed July 17, 2000; entered July 18,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              AFFIRMED




                                   2